Citation Nr: 0710323	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cervical 
degenerative disk disease.

2.  Entitlement to service connection for herniated disc of 
the lumbar spine.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.   Entitlement to service connection for a right hand 
disorder.

7.  Entitlement to service connection for a disorder 
manifested by vertigo or dizziness.

8.  Entitlement to service connection for a left eye disorder 
manifested by blurred vision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran entitlement to 
service connection for cervical degenerative disk disease, a 
herniated disc of the lumbar spine, a left foot disorder, 
bilateral shoulder disorders, a right hand disorder, a 
disorder manifested by vertigo or dizziness, and a left eye 
disorder manifested by blurred vision. 

In September 2006, the veteran appeared at the RO and 
presented testimony in support of his claim before the 
undersigned.  A transcript of the veteran's testimony has 
been associated with his claims file.  At the hearing, the 
veteran submitted additional evidence pertinent to his claim 
directly to the Board.  This evidence has not been previously 
considered by the RO; however, the veteran during the 
September 2006 hearing waived such initial consideration.  
See 38 C.F.R. § 20.1304 (2006).   Nevertheless, in view of 
the action taken below, initial consideration of this 
evidence by the RO should be undertaken.  Further, at this 
hearing the veteran raised the issues of service connection 
for PTSD as well as service connection for residuals of a 
left hand injury.  These issues have not been developed for 
appellate review and are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In hearing testimony and statements on file the veteran 
argues that the disorders at issue stem from accidents 
sustained in service.  Specifically, the veteran maintains he 
has cervical and lumbar spine disorders, bilateral shoulder 
disorders, right hand disorder and a disorder manifested by 
vertigo that are attributable to a jeep accident in 1960, 
which he maintains resulted in his ejection from the vehicle 
at a distance of about 75 feet.  He avers that he has current 
left foot impairment stemming from a tire removal incident in 
which he accidentally struck his left foot with a sledge 
hammer.  With respect to the claimed left eye disorder, the 
veteran attributes current blurring of vision in the left eye 
to an accidental poking of his left eye by a screwdriver.

A preliminary review of the veteran's service medical records 
reveals that in January 1960 he was evaluated and treated for 
complaints of blurred vision after being struck by a 
screwdriver in the upper lid of the left eye.  In April 1960, 
the veteran was seen at a service department emergency room 
following a jeep accident and was treated for left upper 
thigh and left forearm contusions.  In January 1961, the 
veteran presented to a service department treatment facility 
after being hit with a sledge hammer on the side of his left 
foot.  A left foot bruise was diagnosed.

The veteran has testified that in the immediate post service 
period, he was evaluated and treated for orthopedic 
conditions related to his in-service jeep accident by a 
number of private physicians.  Information on file, to 
include the veteran's testimony at a hearing in March 2004, 
reveals that subsequent to service he sustained a work 
related injury to his back and neck in 1986 and thereafter 
was involved in a motor vehicle accident in 1999 or 2000.  It 
does not appear that the RO has sought to obtain records of 
evaluation and treatment related to these events.  The Board 
notes that testimony elicited in March 2004 included the 
report that the veteran was treated Dr. D. and Dr. S. for his 
work related injuries.  While attempts by the RO to obtain 
the veteran's private treatment record in the period 
immediately following his service have largely been 
unsuccessful, primarily due to the passing of time since the 
treatment was rendered or incomplete addresses of the 
reported medical care providers, it does not appear that the 
more recent treatment records of these two physician's have 
been sought.  The Board observes that Dr. D.'s address is 
included in the information currently on file.

An attempt by the RO in November 2004 to obtain the records 
underlying the veteran's award of Social Security 
Administration disability benefits has also been unsuccessful 
due to an inability of that agency to locate the veteran's 
file.  The Board believes that an additional attempt to 
obtain this information is necessary.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006). 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).

In light of the above, the Board finds that a VA examination 
is needed in this case to determine the nature and etiology 
of the claimed disorders.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify all 
medical providers, not previously 
identified to the RO, who possess 
records, to include records related to 
his work injury in 1986 and subsequent 
1999/2000 motor vehicle accident, 
pertaining to evaluation or treatment for 
his disorders in issue.  After securing 
any necessary releases, obtain all 
identified records, including the records 
of any orthopedic evaluation and 
treatment provided to him by Dr. D. at 
1660 E. 14the Street, Brooklyn, New York, 
11229.

2.  Make another attempt to obtain a copy 
of the SSA decision awarding disability 
benefits to the veteran as well as copies 
of the underlying medical records upon 
which the decision was made.

3.  Following the development above, 
schedule the veteran for a VA examination 
to ascertain the nature and etiology of 
his claimed vertigo, neck, back, 
bilateral shoulder, right hand, and left 
eye disorders.  The claims folder, 
including a copy of this remand, should 
be made available to the examiner in 
conjunction with the examination.  Any 
necessary tests and studies should be 
performed.  It is requested that the 
examiner obtain a detailed medical 
history.  Following the examination it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not (50 percent probability or greater) 
that the veteran has vertigo, neck, back, 
shoulder, right hand, or a left eye 
disorder related to military service or 
to any injury during his service.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

4.  Then, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue the veteran and his 
representative a supplemental statement 
of the case and allow the appropriate 
amount of time for a response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


